

 
Exhibit 10.4
 
PUGET ENERGY, INC.
 
PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT


 
TO: Stephen P. Reynolds


 
We are pleased to inform you that you have been awarded by Puget Energy, Inc., a
Washington corporation (the "Company"), a performance-based restricted stock
award (the "Restricted Stock Award").
 
The terms of the Restricted Stock Award are as set forth in this Restricted
Stock Award Agreement (this "Agreement"). The Restricted Stock Award is granted
under the Company's 2005 Long-Term Incentive Compensation Plan (the "Plan") and,
except as expressly provided otherwise herein, is limited by and subject to the
express terms and conditions of the Plan. Capitalized terms that are not defined
in this Agreement but defined in the Plan have the meanings given to them in the
Plan.
 
The basic terms of the Restricted Stock Award are summarized as follows:
 
1.
Number of Shares of Puget Energy, Inc. Common Stock: 40,000

 
2.
Grant Date: May 10, 2005

 
3.
Fair Market Value Per Share: $22.00

 

4.
Vesting

 
Except as otherwise provided in Sections 5 and 6 of this Agreement, the
restrictions on the Shares will lapse and the Shares will no longer be subject
to forfeiture on the last day of the Period of Restriction, provided that both
of the following conditions are met: (i) you have been continuously employed by
the Company as Chief Executive Officer until the last day of the Period of
Restriction and (ii) on or prior to the last day of the Period of Restriction
the Compensation and Leadership Development Committee (the "Committee") has
certified that the performance goals specified in Exhibit A to this Agreement
(the "Performance Goals") have been satisfied and the Shares have been earned.
To the extent the Performance Goals are not satisfied (with the result that
either no Shares or less than all Shares have been earned) by the end of the
Period of Restriction, then the unearned Shares will be forfeited, effective as
of the last day of the Period of Restriction.
 
Early lapse of the forfeiture restrictions may occur as described in Sections 6
and 7. Shares that have been earned and with respect to which the Period of
Restriction has lapsed in accordance with the preceding paragraph or Sections 6
or 7 are referred to herein as "Vested Shares." Shares that have not been earned
and with respect to which the Period of Restriction has not lapsed in accordance
with the preceding paragraph or Sections 6 or 7 are referred to herein as
"Unvested Shares." The Unvested Shares will vest (and to the extent so vested
cease to be Unvested Shares remaining subject to forfeiture) in accordance with
the preceding paragraph or Sections 6 or 7. Collectively, the Unvested Shares
and the Vested Shares are referred to herein as the "Shares." All Vested Shares,
including Unvested Shares that are accelerated in accordance with Sections 6 or
7, will be paid in shares of Puget Energy, Inc. common stock.
 

5.
Period of Restriction

 
The "Period of Restriction" shall begin on the Grant Date and lapse, except as
otherwise provided in Sections 6 and 7 of this Agreement, on the date of the
2008 Annual Shareholders Meeting.
 

6.
Change of Control

 
Upon a Change in Control of the Company, any Unvested Shares which have not been
earned or are subject to the Period of Restriction will be treated as fully
earned, the Period of Restriction will lapse and such Unvested Shares will
become Vested Shares.
 

7.
Termination of Employment

 
Except as provided in this Section 7 and unless otherwise determined by the
Committee in its sole discretion, any Shares that have not been earned and with
respect to which the Period of Restriction has not lapsed, shall be forfeited by
you to the Company effective as of the date of termination of your employment
with the Company for any reason, including, without limitation, termination by
the Company for Cause, voluntary resignation by you or the occurrence of your
death or Disability.
 
Upon termination of your employment due to termination by the Company without
Cause or termination by you for Good Reason, any Unvested Shares which have not
been earned or are subject to the Period of Restriction will be treated as fully
earned, the Period of Restriction will lapse and such Unvested Shares will
become Vested Shares.
 

8.
Securities Law Compliance

 
Notwithstanding any other provision of this Agreement, you may not sell the
Shares unless they are registered under the Securities Act or, if such Shares
are not then so registered, the Company has determined that such sale would be
exempt from the registration requirements of the Securities Act. The sale of the
Shares must also comply with other applicable laws and regulations governing the
Shares, and you may not sell the Shares if the Company determines that such sale
would not be in material compliance with such laws and regulations.
 

9.
Transfer Restrictions

 
Any sale, transfer, assignment, encumbrance, pledge, hypothecation, conveyance
in trust, gift, transfer by bequest, devise or descent, or other transfer or
disposition of any kind, whether voluntary or by operation of law, directly or
indirectly, of Unvested Shares shall be strictly prohibited and void; however,
such restrictions on transfer will not apply to a gratuitous transfer of the
Shares; provided, that you obtain the Company's prior written consent to such
transfer.
 

10.
Section 83(b) Election for Restricted Stock Award

 
You understand that under Section 83(a) of the Code, the excess of the fair
market value of the Unvested Shares on the date the forfeiture restrictions
lapse over the amount paid for such Shares on the Grant Date will be taxed, on
the date such forfeiture restrictions lapse, as ordinary income subject to
payroll and withholding tax and tax reporting, as applicable. For this purpose,
the term "forfeiture restrictions" means the right of the Company to receive
back any Unvested Shares upon termination of your employment with the Company if
specified performance goals are not met. You understand that you may elect under
Section 83(b) of the Code to be taxed at ordinary income rates on the fair
market value of the Unvested Shares at the time they are acquired, rather than
when and as the Unvested Shares cease to be subject to the forfeiture
restrictions. Such election (an "83(b) Election") must be filed with the
Internal Revenue Service within 30 days from the Grant Date of the Restricted
Stock Award. You understand that (a) you will not be entitled to a deduction for
any ordinary income previously recognized as a result of the 83(b) Election if
the Unvested Shares are subsequently forfeited to the Company and (b) the
83(b) Election may cause you to recognize more compensation income than you
would have otherwise recognized if the value of the Unvested Shares subsequently
declines.
 
THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT C. YOU UNDERSTAND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE
30-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE
FORFEITURE RESTRICTIONS LAPSE.
 
You further understand that an additional copy of such election form should be
filed with your federal income tax return for the calendar year in which the
date of this Agreement falls. You acknowledge that the foregoing is only a
summary of the federal income tax laws that apply to the award of the Shares
under this Agreement and does not purport to be complete.
 
YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF
ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU MAY RESIDE, AND THE TAX
CONSEQUENCES OF YOUR DEATH.
 
You agree to execute and deliver to the Company with this Agreement a copy of
the Acknowledgment and Statement of Decision Regarding Section 83(b) Election
(the "Acknowledgment") attached hereto as Exhibit B. You further agree that you
will execute and deliver to the Company with this Agreement a copy of the
83(b) Election attached hereto as Exhibit C if you choose to make such an
election.
 

11.
Assignment Separate From Certificate

 
As security for the faithful performance of this Agreement, you agree, upon
execution of this Agreement, to deliver a stock power in the form attached as
Exhibit D, executed by you, (with the transferee, certificate number, date and
number of Shares left blank), along with any certificate(s) evidencing shares
issued to you, to the Secretary of the Company or its designee ("Escrow
Holder"), who is hereby appointed to hold such stock power and any such
certificate(s) in escrow and to take all such actions and to effectuate all such
transfers and/or releases of such Shares as are in accordance with the terms of
this Agreement. You and the Company agree that Escrow Holder shall not be liable
to any party to this Agreement (or to any other party) for any actions or
omissions unless Escrow Holder is grossly negligent relative thereto. Escrow
Holder may rely on any letter, notice or other document executed by any
signature purported to be genuine and may rely on advice of counsel and obey any
order of any court with respect to the transactions contemplated in this
Agreement. The Shares may be released from escrow as they cease to be Unvested
Shares.
 

12.
Legends

 
You understand and agree that the Unvested Shares are subject to forfeiture and
that the certificate(s) representing the Unvested Shares will bear a legend in
substantially the following form:
 
"The securities represented by this certificate are subject to certain
restrictions on transfer and forfeiture restrictions and may not be sold,
assigned, transferred, encumbered or in any way disposed of except as set forth
in a performance-based restricted stock award agreement between the issuer and
the original recipient of these shares, a copy of which may be obtained at the
principal office of the issuer. Such transfer restrictions and forfeiture
restrictions are binding on transferees of these shares."
 

13.
Stop-Transfer Notices

 
You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
"stop-transfer" instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records. The Company will not be required to (a) transfer
on its books any Shares that have been sold or transferred in violation of the
provisions of this Agreement or (b) treat as the owner of the Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom the Shares have been transferred in contravention of this Agreement.
 

14.
Independent Tax Advice

 
You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Shares may be complicated. These tax consequences will
depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving or disposing of the Shares. Prior to executing
this Agreement, you either have consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the Shares in light
of your specific situation or have had the opportunity to consult with such a
tax advisor but have chosen not to do so.
 

15.
Withholding and Disposition of Shares

 
You agree to make arrangements satisfactory to the Company for the payment of
any federal, state, local or foreign withholding tax obligations that arise
either upon receipt of the Shares or as the forfeiture restrictions on any
Shares lapse. In accordance with the Plan, you may use Vested Shares as a means
to pay any applicable tax withholding obligations due hereunder.
 

16.
General Provisions

 

 
16.1
Notices

 
Any notice required in connection with (a) the Company's forfeiture rights or
(b) the disposition of any Shares covered thereby will be given in writing and
will be deemed effective upon personal delivery or upon deposit in the
U.S. mail, registered or certified, postage prepaid and addressed to the party
entitled to such notice at the address indicated in this Agreement or at such
other address as such party may designate by ten days' advance written notice
under this Section 16.1 to all other parties to this Agreement.
 

 
16.2
No Waiver

 
No waiver of any provision of this Agreement will be valid unless in writing and
signed by the person against whom such waiver is sought to be enforced, nor will
failure to enforce any right hereunder constitute a continuing waiver of the
same or a waiver of any other right hereunder.
 

 
16.3
Undertaking

 
You hereby agree to take whatever additional action and execute whatever
additional documents the Company may deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
either you or the Shares pursuant to the express provisions of this Agreement.
 

 
16.4
Entire Contract

 
This Agreement and the Plan constitute the entire contract between the parties
hereto with regard to the subject matter hereof. This Agreement is made pursuant
to the provisions of the Plan and will in all respects be construed in
conformity with the express terms and provisions of the Plan.
 

 
16.5
Successors and Assigns

 
The provisions of this Agreement will inure to the benefit of, and be binding
on, the Company and its successors and assigns and you and your legal
representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person will have become a party to
this Agreement and agreed in writing to join herein and be bound by the terms
and conditions hereof.
 

 
16.6
Shareholder of Record

 
During the Period of Restriction, you will be recorded as a shareholder of the
Company and will be entitled to receive any cash dividends paid with respect to
the Shares, regardless of whether such Shares have become Vested Shares. All
stock dividends paid with respect to Unvested Shares will be added to the
Restricted Stock Award and will be subject to all the terms and conditions of
this Agreement and the Plan.
 
During the Period of Restriction, you may exercise all voting rights with
respect to the Unvested Shares as if you were the owner of such Shares.
 

 
16.7
Counterparts

 
This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, but which, upon execution, will constitute one and the
same instrument.
 

 
16.8
Governing Law

 
This Agreement will be governed by and construed in accordance with the laws of
the State of Washington.
 


 
IN WITNESS WHEREOF, the parties have executed this Agreement dated May 12, 2005.



   
PUGET ENERGY, INC.
 
By: /s/ Phyllis J. Campbell      
 
      Phyllis J. Campbell
 
Title: Chair, Compensation and Leadership Development Committee, Puget Energy,
Inc. Board of Directors
 

 



 
 EXECUTIVE
 
/s/ Stephen P. Reynolds
 
    Stephen P. Reynolds

 



--------------------------------------------------------------------------------




 
 
EXHIBIT B
 
ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING SECTION 83(b) ELECTION
 
The undersigned, a recipient of 40,000 shares of Common Stock of Puget Energy,
Inc., a Washington corporation (the "Company"), pursuant to a restricted stock
award granted under the terms of the Company's 2005 Long-Term Incentive
Compensation Plan (the "Plan"), hereby states as follows:
 
1. The undersigned acknowledges receipt of a copy of the Restricted Stock Award
Agreement and Plan relating to the offering of such shares. The undersigned has
carefully reviewed the Plan and the Restricted Stock Award Agreement pursuant to
which the award was granted.
 
2. The undersigned either (check and complete as applicable)
(a)   has consulted, and has been fully advised by, the undersigned's own tax
advisor, ________________________, whose business address is
_________________________, regarding the federal, state and local tax
consequences of receiving shares under the Plan, and particularly regarding the
advisability of making an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the "Code"), and pursuant to the corresponding
provisions, if any, of applicable state law, or
 
(b)   has knowingly chosen not to consult such a tax advisor.
 
3. The undersigned hereby states that the undersigned has decided (check as
applicable)
(a)   to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned's executed Restricted
Stock Award Agreement, an executed form entitled "Election Under Section 83(b)
of the Internal Revenue Code of 1986", or
 
(b)   not to make an election pursuant to Section 83(b) of the Code.
 
4. Neither the Company nor any subsidiary or representative of the Company has
made any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned's acquisition of shares under the Plan or of the
making or failure to make an election pursuant to Section 83(b) of the Code or
the corresponding provisions, if any, of applicable state law.



     
Dated:  
 
Recipient
         
Print Name
     

 








--------------------------------------------------------------------------------




 
EXHIBIT C
 
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986


 
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer's gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer's receipt of the property described below:
 
1.
The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 
NAME OF TAXPAYER:  
 
ADDRESS:  

 
IDENTIFICATION NO. OF TAXPAYER:  
 
TAXABLE YEAR: ___________
 
2.
The property with respect to which the election is made is described as follows:
40,000 shares of the Common Stock of Puget Energy, Inc., a Washington
corporation (the "Company").

 
3.
The date on which the property was transferred is: May __, 2005.

 
4.
The property is subject to the following restrictions:

 
The property is subject to a forfeiture right pursuant to which the Company can
reacquire the Shares if for any reason taxpayer's services with the Company are
terminated and specified performance goals are not met. The Company's right to
receive back the shares lapses on the date of the 2008 Annual Shareholders
Meeting, provided specified performance goals have been met on or before that
date.
 
5.
The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $_______________ (__________________ dollars)

 
6.
The amount (if any) paid for such property is: $0.00

 
The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property. The undersigned is the person performing the services
in connection with the transfer of said property.
 
 
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.


Dated:  
 

 
     Taxpayer

 
DISTRIBUTION OF COPIES
 
1.
File original with the Internal Revenue Service Center where the taxpayer's
income tax return will be filed. Filing must be made by no later than 30 days
after the date the property was transferred.

 
2.
Attach one copy to the taxpayer's income tax return for the taxable year in
which the property was transferred.

 
3.
Mail one copy to the Company at the following address:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




 
EXHIBIT D
 
STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE


 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________, _________ shares of the Common Stock of Puget Energy,
Inc., a Washington corporation, standing in the undersigned's name on the books
of said corporation represented by Certificate No. ___ delivered herewith, and
does hereby irrevocably constitute the Secretary of said corporation as
attorney-in-fact, with full power of substitution, to transfer said stock on the
books of said corporation.



 
 Dated: 
       Signature:        
Please print name:  



 
Please see Section 11 of the Restricted Stock Award Agreement for information on
completing this form.
